Plaintiff's own testimony establishes that she was standing on the sidewalk at least twelve inches from the edge of the curb at the time of the accident. Beyond this fact she admits she knows nothing of how the accident occurred. Her two witnesses testified positively that the car did not leave the street and run over the curb. *Page 241 
Her principal witness, Lowery, who observed the car at all times, said definitely that the car did not lurch at all, which it would have had to do if it did go over the curb. His testimony on this point was: "Q. You would have seen the car lurch, had it gone up over? A. Yes. Q. And there was no lurching or anything like that? A. No, sir." This also negatives any possible bouncing of the car on its springs.
The error of the majority opinion is in ignoring the testimony of plaintiff's own witnesses, the only people who know of the movements of the car. In view of their testimony, it is futile to quote from Miller v. Siebert, 296 Pa. 400, a case in which there was no testimony at all except that plaintiff stood on the sidewalk. There the late Mr. Chief Justice FRAZER carefully pointed out (p. 406) that "Defendant offered no evidence to overcome this presumption [of negligence] . . ." In the instant case the testimony of plaintiff's own witnesses rebut any inference from the happening of the accident that the car swayed violently or went up over the curb.
As to the case of Ross v. Riffle, 310 Pa. 176, the circumstances there were so different from those here that it is no precedent for the majority opinion. In that case plaintiff stood on the edge of the curb and we said (p. 180) that ". . . it is probable that as defendant turned his car away to keep from hitting the curb, . . . the right front fender crossed the curbline and struck plaintiff." In the instant case, where the car did not lurch "or anything like that," and did not go over the curb, it is inconceivable that the door handle could reach out twelve inches to catch plaintiff.
I would grant judgment n. o. v., because plaintiff has failed to show how the accident happened. The burden was upon her to show that defendant's chauffeur was negligent and that his negligence was the proximate cause of the accident, but this she did not do. She has not shown anything which, even by a stretch of the imagination, shows negligence on the part of defendant. And *Page 242 
"Circumstantial evidence to sustain a verdict must be so strong as to preclude the possibility of injury in any other way, and provide as the only reasonable inference the conclusion for which the contention is made . . .": Pfendler v. Speer, 323 Pa. 443,448; Wenhold v. O'Dea, 338 Pa. 33. It is obvious that this is not the situation under the present circumstances. "A verdict in favor of the plaintiff under such circumstances necessarily would rest upon speculation and conjecture rather than upon proof of negligence of defendant": Brooks v. Morgan,331 Pa. 235, 239; Wenhold v. O'Dea, supra.
Mr. Justice PATTERSON joins in this dissent.